                  Case 19-10953-CSS                  Doc 344         Filed 08/20/19           Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                            )   Chapter 11
                                                                      )
                                       1
    KONA GRILL, INC., et al.,                                         )   Case No. 19-10953 (CSS)
                                                                      )
                                           Debtors.                   )   (Jointly Administered)
                                                                      )
                                                                      )   Ref Docket No. 334

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On August 12, 2019, I caused to be served the “Certificate of No Objection Regarding
   Second Monthly Application for Compensation and Reimbursement of Expenses of
   Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In Possession for
   the Period From June 1, 2019 Through June 30, 2019,” dated August 12, 2019 [Docket No.
   334], by causing true and correct copies to be:

      a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
         to those parties listed on the annexed Exhibit A, and

      b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc. (6690); Kona
Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona Texas Restaurants, Inc. (4089);
Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill International, Inc. (7911); and Kona
Grill Puerto Rico, Inc. (7641). The headquarters and service address for the above-captioned Debtors is 15059 North Scottsdale
Road, Suite 300, Scottsdale, Arizona 85254.



                                                               -1-
               Case 19-10953-CSS            Doc 344       Filed 08/20/19       Page 2 of 8



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                         /s/ Wing Chan
                                                                         Wing Chan
 Sworn to before me this
 13th day of August, 2019
 /s/ Regina Amporfro
 Notary Public, State of New York
 No. 01AM6064508
 Qualified in Bronx County
 Commission Expires September 24, 2021




                                                    -2-
\\P054EBSFILE01\EBS\CLIENTINFO\CLIENTS\KONAGR\AFFIDAVITS\CNO RE PSZJ FEE APP_DI 334_8-12-19.DOCX
Case 19-10953-CSS   Doc 344   Filed 08/20/19   Page 3 of 8




                    EXHIBIT A
                                                     Kona Grill, Inc.
                           Case 19-10953-CSS         Doc 344 List
                                                      Service Filed 08/20/19          Page 4 of 8
Claim Name                                 Address Information
AMERICAN EXPRESS TRAVEL RELATED            C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO, INC.
ARTURO GONZALEZ MARTIN, ESQ                (COUNSEL FOR BALLESTER HERMANOS, INC.) PO BOX 193377 SAN JUAN PR 00919-3377
BALLESTER HERMANOS, INC.                   PO BOX 364548 SAN JUAN PR 00936-4548
BERDON, YOUNG & MARGOLIS, P.C.             (COUNSEL FOR KONA MACADAMIA INC.) ATTN: STUART A. MARGOLIS, ESQ. 350 ORANGE
                                           STREET, 2ND FLOOR NEW HAVEN CT 06511
BEWLEY, LASSLEBEN & MILLER, LLP            (COUNSEL FOR THE IRVINE COMPANY, LLC ATTN: ERNIE ZACHARY PARK 13215 E. PENN
                                           ST., SUITE 510 WHITTIER CA 90602
BUCHALTER,    A PROFESSIONAL CORPORATION   (COUNSEL FOR WILLIE ITULE PRODUCE, INC.) ATTN: NANCEY K SWIFT 16435 NORTH
                                           SCOTTSDALE ROAD, SUITE 440 SCOTTSDALE AZ 85254-1754
BUCHANAN INGERSOLL & ROONEY PC             (COUNSEL FOR KEY BANK NATIONAL ASSOCIATION) ATTN: MARY CALOWAY, ESQ. 919 NORTH
                                           MARKET STREET, SUITE 990 WILMINGTON DE 19801
CBL & ASSOCIATES MANAGEMENT, INC.          2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
CONNOLLY GALLAGHER LLP                     (COUNSEL FOR RPAI OAK BROOK PROMENADE, LLC) ATTN: KAREN C. BIFFERAO, ESQ/KELLY
                                           M. CONLAN, ESQ 1201 NORTH MARKET STREET 20TH FLOOR WILMINGTON DE 19801
COOLSPRINGS MALL, LLC                      2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
EDWARD DON & COMPANY                       ATTN: JOHN FAHEY 9801 ADAM DON PARKWAY WOODRIDGE IL 60517
EDWARD DON & COMPANY                       3501 PLANO PKWY THE COLONY TX 75056-5245
GE CAPITAL FRANCHISE FINANCE               C/O THE CORPORATION TRUST COMPANY CORPORATION TRUST CENTER 1209 ORANGE STREET
CORPORATION                                WILMINGTON DE 19801
GE CAPITAL FRANCHISE FINANCE               17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE               8377 E HARTFORD DR STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE               C/O DILIGENZ, INC. 6500 HARBOR HEIGHTS PKWY STE 400 MOKILTRO WA 98275
CORPORATION
JFC INTERNATIONAL, INC.                    ATTN: MR. HIDETAKA IINUMA LOS ANGELES CA 90040
KEYBANK NATIONAL ASSOCIATION               127 PUBLIC SQUARE CLEVELAND OH 44114
KEYBANK NATIONAL ASSOCIATION               ATTN: MICHAEL A. AXEL, ESQ ASSISTANT GENERAL COUNSEL & SENIOR VICE PRESIDENT
                                           127 PUBLIC SQUARE SECOND FLOOR CLEVELAND OH 44114-1396
KEYBANK NATIONAL ASSOCIATION               ATTN CARIE BECKER 4910 TIEDEMAN RD BROOKLYN OH 44144
KOHNER, MANN & KAILAS, S.C.                (COUNSEL FOR ECOLAB INC.) ATTN: SAMUEL C. WISOTZKEY WASHINGTON BUILDING
                                           BARNABAS BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI
                                           53212-1059
LAW OFFICE OF SUSAN E. KAUFMAN, LLC        (COUNSEL FOR TAUBMAN LANDLORDS) ATTN: SUSAN E. KAUFMAN, ESQUIRE 919 N. MARKET
                                           STREET, SUITE 460 WILMINGTON DE 19801
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP     (COUNSEL FOR MONTGOMERY COUNTY AND HARRIS COUNTY) ATTN: JOHN P DILLMAN PO BOX
                                           3064 HOUSTON TX 77253-3064
OFFICE OF THE UNITED STATES TRUSTEE        REGION 3 ATTN: LINDA J. CASEY, ESQ. UNITED STATES DEPARTMENT OF JUSTICE J.
                                           CALEB BOGGS FEDERAL BUILDING 844 N. KING STREET, SUITE 2207, LOCKBOX 35
                                           WILMINGTON DE 19801
SINGER & LEVICK, P.C.                      (COUNSEL FOR RED DEVELOPMENT, LLC) ATTN: MICHELLE E SHRIRO, ESQ 16200 ADDISON
                                           ROAD, SUITE 140 ADDISON TX 75001
TRACY FORTMAN                              C/O ROBERT R. HOPPER & ASSOCIATES, LLC ATTN: JASON JURAN 333 S. 7TH STREET,
                                           SUITE 2450, MINNEAPOLIS MN 55402
TRUE WORLDS FOODS, LLC,                    ATTN: DANIEL GRAY 24 LINK DRIVE ROCKLEIGH NJ 07647
WASHINGTON PRIME GROUP, INC.               ATTN: STEPHEN E. IFEDUBA 180 WEST BROAD STREET COLUMBUS OH 43215
WELLS FARGO                                ATTN ANGELA LAWRENCE 100 W WASHINGTON ST 25TH FL PHOENIX AZ 85003
ZIONS FIRST NATIONAL BANK                  ATTN RHETT ANDERSON 1 S MAIN ST STE 1400 SALT LAKE CITY UT 84133-1109




Epiq Corporate Restructuring, LLC                                                                              Page 1 OF 2
                                 Kona Grill, Inc.
             Case 19-10953-CSS   Doc 344 List
                                  Service Filed 08/20/19   Page 5 of 8
Claim Name              Address Information



                 Total Creditor count 30
Case 19-10953-CSS   Doc 344   Filed 08/20/19   Page 6 of 8




                    EXHIBIT B
             Case 19-10953-CSS    Doc 344    Filed 08/20/19   Page 7 of 8
                     KONA GRILL, INC. - Case No. 19-10953 (CSS)
                         Electronic Mail Master Service List

NAME                                            EMAIL
BROOKFIELD PROPERTY REIT INC - ATTN:            BK@BROOKFIELDPROPERTIESRETAIL.
KRISTEN N. PATE                                 COM
TAUBMAN LANDLORDS - ATTN: ANDREW S.
CONWAY                                          ACONWAY@TAUBMAN.COM
FROST BROWN TODD, LLC - ATTN: RONALD E.         RGOLD@FBTLAW.COM;
GOLD, A.J. WEBB                                 AWEBB@FBTLAW.COM
BEXAR COUNTY (LINEBARGER GOGGAN BLAIR           SANANTONIO.BANKRUPTCY@PUBLIC
& SAMPSON, LLP) - ATTN: DON STECKER             ANS.COM
TAUBMAN LANDLORDS - ATTN: SUSAN E.
KAUFMAN                                         SKAUFMAN@SKAUFMANLAW.COM
LINNEBARGER GOGGAN BLAIR & SAMPSON, LLP
(COUNSEL FOR TARRANT COUNTY AND DALLAS          DALLAS.BANKRUPTCY@PUBLICANS.C
COUNTY)                                         OM
PACHULSKI STANG ZIEHL & JONES LLC
(COUNSEL TO THE DEBTORS) - ATTN: JAMES E.
O'NEILL                                         JO'NEILL@PSZJLAW.COM
SIMON PROPERTY GROUP, LP - ATTN: RONALD M.
TUCKER                                          RTUCKER@SIMON.COM
MONZACK MERSKY McLAUGHLIN AND
BROWDER PA (COUNSEL FOR INTERNATIONAL
ENVIRONMENTAL AND WASTE MANAGMENT)
ATTN: BRIAN j MCLAUGHLIN ESQ                    BMCLAUGHLIN@MONLAW.COM
POLSINELLI PC (COUNSEL FOR GORDON FOOD
SERVICE) ATTN: CHRISTOPHER A WARD               CWARD@POLSINELLI.COM
ICE MILLER LLP (COUNSEL FOR GORDON FOOD
SERVICE) ATTN: JASON M. TORF                    JASON.TORF@ICEMILLER.COM
BALLARAD SPAHR LLP (COUNSEL FOR THE
LANDLORD CREDITORS) ATTN: LESLIE C              HEILMANL@BALLARDSPAHR.COM;RO
HEILMAN,ESQ., LAUREL D. ROGLEN, ESQ.;           GLENL@BALLARDSPAHR.COM,
DUSTIN P. BRANCH ESQP                           BRANCHD@BALLARDSPAHR.COM
MISSOURI DEPARTMENT OF REVENUE -ATTN:
STEVEN A. GINTHER                               DEECF@DOR.MO.GOV
AUSTRIA LEGAL, LLC (COUNSEL FOR WILLISTON
HOLDING CO) ATTN: MATTHEW P. AUSTIRA            MAUSTRIA@AUSTRIALLC.COM
GRAY PLANT MOOTY ( COUNSEL FOR
WILLISTON HOLDING CO) ATTN: PHILLIP
W.BOHL                                          PHILLIP.BOHL@GPMLAW.COM
KILPATRICK TOWNSEND & STOCKTON LLP              DPOSNER@KILPATRICKTOWNSEND.C
(COUNSEL FOR BEN E. KEITH CO) ATTN: DAVID       OM;
M. POSNER,                                      KMOYNIHAN@KILPATRICKTOWNSEN
 ESQ., KELLY MOYNIHAND, ESQ.                    D.COM
JASON A. STARKS, ASSISTANT COUNTY               JASON.STARKS@TRAVISCOUNTYTX.G
ATTORNEY (COUNSEL FOR TRAVIS COUNTY)            OV


                                         1
              Case 19-10953-CSS    Doc 344    Filed 08/20/19   Page 8 of 8
                      KONA GRILL, INC. - Case No. 19-10953 (CSS)
                          Electronic Mail Master Service List

                                                 JALBERTO@BAYARDLAW.COM;EFAY
BAYARD, P.A. (COUNSEL TO UCC) ATTN: JUSTIN       @BAYARDLAW.COM;GFLASSER@BAY
R. ALBERTO, ERIN R. FAY, GREGORY J. FLASSER      ARDLAW.COM
KELLEY DRYE & WARREN LLP (COUNSEL TO
UCC) ATTN: JAMES S. CARR, JASON R. ADAMS,        KDWBANKRUPTCYDEPARTMENT@KE
LAUREN S. SCHLUSSEL                              LLEYDRYE.COM;
                                                 JCARR@KELLEYDRYE.COM;
                                                 JADAMS@KELLEYDRYE.COM;
                                                 LSCHLUSSEL@KELLEYDRYE.COM

MARICOPA COUNTY ATTORNEY’S OFFICE CIVIL
SERVICES DIVISION, (MARICOPA COUNTY
TREASURER) ATTN: PETER MUTHIG                    MUTHIGK@MCAO.MARICOPA.GOV
SPECTOR & JOHNSON, PLLC (COUNSEL FOR 3
WATERWAY HOLDINGS, LLC), ATTN: HOWWARD
MARC SPECTOR                                     HSPECTOR@SPECTORJOHNSON.COM
K. KEITH MCALLISTER ATTORNEY AT LAW
(COUNSEL FOR JFC INTERNATIONAL INC.) ATTN:
K. KEITH MCALLISTER, ESQ.                        KKMECFACTIVITY@GMAIL.COM
COLE SCHOTZ P.C. (COUNSE FOR JFC
INTERNATIONAL INC.) ATTN: PATRICK. J REILLY
ESQ                                              PREILLEY@COLESCHOTZ.COM
POLSINELLI PC (COUNSEL FOR NORTHAPRK
PARTNERS, LCP) ATTN: BRENNA A. DOLPHIN,
ESQ/                                             BDOLPHIN@POLSINELLI.COM;
JAMES H. BILLINGSLEY, ESQ                        JBILLINGSLEY@POLSINELLI.COM




                                          2
